DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David W. Victor on 1/28/22.
The application has been amended as follows: 
In the Title
PRODUCT, SYSTEM, AND METHOD FOR DETERMINING SECONDARY LOCATIONS FOR FULFILLMENT OF ITEMS BY A FULFILLMENT SYSTEM
In the Claims
1. (Currently Amended) A computer program product for providing location information for item delivery at a fulfilment system in communication with a user computer over a network, wherein the computer program product comprises a computer readable storage medium at the fulfilment system having program instructions embodied therewith that when executed cause operations, the operations comprising: 
transmitting a browser plugin to the user computer to execute on the user computer, wherein the browser plugin includes a natural language processor (NLP), wherein the browser plugin is invoked by a web browser, through the web browser from to process 
receiving from the browser plugin at the user computer the secondary location and the travel time period; 
determining whether an expected delivery date of the item to the secondary location is within the travel time period; 
in response to determining that the expected delivery date of the item is within the travel time period performing: 
determining a secondary attribute of the item associated with the secondary location; [[and]] 
generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute, and computer commands to invoke a workflow to deliver the item to at least one of the primary location      Firm No. 0057.0439and the secondary location in response to determining that the expected delivery date falls within the travel time period at the secondary location; and 
transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface.
3. (Currently Amended) The computer program product of claim 1, wherein the browser plugin further performs[[ ]]: 
processing calendar events in a calendar database to determine whether a calendar event at a future date indicates user travel plans to a secondary location; and 

4. (Currently Amended) The computer program product of claim 1, wherein the browser plugin further performs 
processing messages in a message store to determine whether a message indicates travel plans to a secondary location for a travel time period.
6. (Currently Amended) The computer program product of claim 1, wherein the determining 
10. (Currently Amended) The computer program product of claim 1, wherein the request for the item is from a group of users, and wherein the processing the browser history is performed for all users in the group to determine any of the users having travel plans to secondary locations other than the primary location for a travel time period that includes an expected delivery date to the secondary location, wherein the generated graphical elements further visually represent commands to invoke a workflow to deliver the item to the secondary locations for all the users in the group.
11. (Currently Amended) A system for providing location information for item delivery in communication with a user computer over a network, comprising: 
a processor; and 
a computer readable storage medium having program instructions that when executed by the processor cause operations, the operations comprising: 
transmitting a browser plugin to the user computer to execute on the user computer, wherein the browser plugin includes a natural language processor (NLP), wherein the browser plugin is invoked by a web browser in response to the user submitting a request for an item through the web browser from to process, with the NLP, a browser history at the user computer comprising at least one of web cookies and cached web pages from travel related web sites accessible through the user computer, to determine user travel plans to a secondary location to which a user will travel, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location; 
receiving from the browser plugin at the user computer the secondary location and the travel time period; 
determining whether an expected delivery date of the item to the secondary location is within the travel time period; 
in response to determining that the expected delivery date of the item is within the travel time period performing: 
determining a secondary attribute of the item associated with the secondary location; [[and]] 
generating, in a graphical user interface, graphical elements visually representing a first attribute of the primary location, the determined secondary attribute, and computer commands to invoke a workflow to deliver the item to at least one of the primary location and the secondary location in response to determining that the expected delivery date falls within the travel time period at the secondary location; and
Page 5 of 10Amdt. dated January 14, 2022Serial No. 16/240,708Docket No. P201804446US01transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface.
12. (Currently Amended) The system of claim 11, wherein the browser plugin further performs: 

determining the travel time period from a time range of the calendar event indicating the user travel plans to the secondary location in response to determining the calendar event indicating the user will be travelling to the secondary location.
16. (Currently Amended) A method implemented in a workflow fulfilment system for providing location information for item delivery in communication with a user computer over a network, comprising: 
transmitting a browser plugin to the user computer to execute on the user computer, wherein the browser plugin includes a natural language processor (NLP), wherein the browser plugin is invoked by a web browser, in response to the user submitting a request for an item through the web browser from to process, with the NLP, a browser history at the user computer comprising at least one of web cookies and cached web pages from travel related web sites accessible through the user computer, to determine user travel plans to a secondary location to which a user will travel, geographically separate from a primary location of the user, and a travel time period the user will be at the secondary location; 
receiving from the browser plugin at the user computer the secondary location and the travel time period; 
determining whether an expected delivery date of the item to the secondary location is within the travel time period; 
in response to determining that the expected delivery date of the item is within the travel time period performing: 
determining a secondary attribute of the item associated with the secondary location; [[and]] 

transmitting the graphical user interface to the user computer over the network to enable the user to select to deliver the item to one of the primary location and the secondary location represented in the graphical user interface.
17. (Currently Amended) The method of claim 16, wherein the browser plugin 
21. (Canceled)
22. (Canceled)
23. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the Examiner’s Amendment above, the amendment incorporates amendments from the un-entered Applicant’s Response After Final Action dated 1/15/22 as well as Applicant-approved amendments from the Examiner. Specifically, compared to the filed Response After Final Action, the preambles of Examiner-amended claims 3 and 4 recite “the browser plugin” instead of “browser plugin” to maintain antecedent basis. The preamble of Examiner-amended claim 4 also removes “further comprises” to address a claim objection from 
Regarding the remaining claim objection of claim 16 from the 12/09/21 Final Rejection, the Examiner’s Amendment of claim 16 restructures the limitation at issue in such a way as to obviate the objection. 
Regarding the 35 U.S.C. 112(b) rejection of claim 6 from the 12/09/21 Final Rejection, the Examiner’s Amendment of claim 6 removes all mention of “the NLP module”. Therefore, the antecedent basis issue is removed and the rejection is overcome.
Regarding 35 U.S.C. 101, the amended independent claims integrate the Certain Methods of Organizing Human Activity (particularly, managing commercial interactions) judicial exception into a practical application. The browser plugin comprising a natural language processor determining, based on user browser history as well as web cookies and/or cached web pages from travel web sites, alternate delivery locations for an item requested by a user amounts to more than mere instructions to apply natural language processing to an abstract idea because the additional elements apply or use the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the claims are not directed toward a judicial exception and therefore patent eligible via Pathway B per MPEP 2106.04 (Il).
Regarding the claimed invention’s novelty/non-obviousness over the prior art, the Examiner’s Amendment to the independent claims incorporates previously identified non-obvious subject matter regarding browser plugins from the now-canceled claims 21-23. 
Specifically, independent claims 1, 11 and 16 were previously rejected under 35 U.S.C. 103 by Stevens et al. (U.S. Pre-Grant Publication No. 2015/0193724, hereafter known as Stevens) in view of Zamer (U.S. Pre-Grant Publication No. 2015/0046365, hereafter known as Zamer), Smith et al. (U.S. Pre-Grant Publication No. 2013/0297551, hereafter known as Smith) 
Other prior art of record also fails to remedy the deficiencies of Stevens, Zamer, Smith and Davis. http://in5stepstutorials.com/amazon/change-shipping-address-amazon-orders-change-default.php (“Change shipping address in Amazon order/change default”, Accessed as of 7/24/2018 and hereafter known as Steps) teaches the transmission of a Graphical User Interface with a primary location (default address), at least one secondary location (the other 
Engle et al. (U.S. Patent No. 11,205,188; hereafter known as Engle) teaches a browser plug-in that accesses a user’s browser history, including cookies (see Col. 3 lines 54-60). Engle further teaches that the browser history can be of travel related purchases (see Col. 2 lines 35-38). However, it would still not be obvious to one of ordinary skill in the art to combine the browser plug-in teaching of Engle with the combination of Stevens, Zamer, Smith and Davis. Specifically, the browser plug-in of Engle runs in order to present users with offers they may be interested in (see Fig. 2 browser history being accessed in step 201 before offers presented to user 205). In contrast, the browser plug-in of the claimed invention runs after a user has already made a request for an item. Further, Engle does not explicitly teach the browser plug-in including natural language processing capabilities. Because of the differences in the browser plug-in timing and capabilities of Engle and those of the plugin in the claimed invention, it would not have been obvious to incorporate Engle into the combination of Stevens, Zamer, Smith and Davis.
Therefore, while the elements of Applicant’s invention are found in the art individually, the combination of the elements that Applicant is claiming would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, Applicant’s claimed invention overcomes the prior art of record and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628           

/ALLISON G WOOD/Primary Examiner, Art Unit 3625